Title: To John Adams from John Jay, 31 July 1787
From: Jay, John
To: Adams, John


          
            New York Office for foreign Affairs 31st. July 1787
            Dr Sir
          
          Since my last to you of the 4th. Instant I have been honored with yours of the 8th. 14th. & 23d. of May last, which have been communicated to Congress.—
          I have now the Honor of transmitting to you herewith enclosed certified Copies of sundry Acts of Congress, Vizt. of the 21st. March and 13th. April last relative to our Treaty with Britain; also an Act of the 20th. July Instant containing certain Instructions to you on the same Subject. This latter Act as it now stands differs materially from the one reported by me, especially in the Plan and Extent of the proposed Convention.
          It gives me Pleasure to inform you that several of the States have removed all Obstacles to the full and fair Operation of the Treaty— and there is great Reason to expect that certain others of them will do the like at the ensuing Sessions of their Legislatures; but whether every State without Exception will adopt the Measure in its proper Latitude and Extent is not quite certain, especially considering the Conveniences which many of their Citizens have derived from Shelter against their british Creditors.
          In the Act of Congress of the 23d. Instant also enclosed, you will find a Copy of a Letter to his Catholic Majesty—that Letter has been sent from hence to Spain in a spanish Vessel—also a Copy of a Letter to the Emperor of Morocco—that Letter was sent to Mr. Jefferson by the french Packet which sailed last Week—the Ratification of

the Morocco Treaty was also sent to him by the same Opportunity. Measures respecting the other african hostile States are under Consideration.—
          On the 24th. Instant Congress was pleased to pass an Act of which a Copy is herewith enclosed, relative to the House at the Hague.—
          Your Letters respecting the new Loan &c: were referred to the Board of Treasury. Your Attention and Efforts on that Occasion merit Commendation.—
          I have taken much Pains to obtain a Decision on the Question of your Return &ca: but as yet without Success. I am not without Hopes that it will be done to Day, and as the Mail will not be closed before Tomorrow, I shall in that Case write you another Letter.—
          It seems that the Convention at Philadelphia have agreed on the leading Principles or great Outlines of their Plan and appointed a Committee to put it into Form; but we know not what it is, and I believe it is best that we should not.—
          I have the Honor to be with great and sincere Esteem and Regard / Dr Sir / Your most obt. & hble: Servt.—
          
            John Jay—
          
          
            P. S. For your more particular Information I herewith enclose certain Papers containing Copies of Acts and Letters, numbered from 1 to 7 inclusive, which shew in what States, and how far the Treaty of Peace is at present operating without Constraint.
            I learn this Afternoon that Congress rose without having passed any Act or Resolution relative to your Return.— I herewith enclose an Ordinance of Congress of the 13th. Inst. for governing the western Country, and a Copy of the Ratification of the Morocco Treaty, together with a Parcel of the latest Newspapers.—
          
        